7 So.3d 1173 (2009)
In re Judge Wayne CRESAP.
No. 2009-O-0998.
Supreme Court of Louisiana.
May 6, 2009.

ORDER
Considering the motion for interim disqualification filed by Judge Wayne Cresap, and the concurrence thereto by the Judiciary Commission of Louisiana,
IT IS ORDERED, ADJUDGED AND DECREED that Judge Wayne G. Cresap, Judge of the 34th Judicial District Court, Parish of St. Bernard, State of Louisiana, be and he hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const. art. V, § 25(C) and Supreme Court Rule XXIII, § 27.
This order shall be effective immediately.
/s/ Catherine D. Kimball
Justice, Supreme Court of Louisiana
*1174